Citation Nr: 1017860	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected hypertension, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1987 to May 1996.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

Procedural history

The RO awarded the Veteran service connection for 
hypertension in an August 1996 rating decision; a 10 percent 
disability rating was assigned, effective May 31, 1996.  

In May 2005, the Veteran filed a claim for an increased 
disability rating for his service-connected hypertension.  
The RO denied this claim in the above-referenced December 
2005 rating decision.  The Veteran disagreed with the RO's 
decision and perfected an appeal as to that issue.

In June 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In an August 2009 decision, the Board remanded the Veteran's 
claim for further evidentiary development.  Such was 
achieved, and the Appeals Management Center (AMC) 
readjudicated the Veteran's claim in a January 2010 
supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further 
appellate review.






Issues not on appeal

In a November 2008 rating decision, the RO denied the 
Veteran's increased rating claim for a service-connected 
right knee disability, and denied the Veteran's claim for a 
total rating based on unemployability due to service-
connected disability (TDIU).  Subsequently, the RO granted 
the Veteran's service-connection claim for left ventricular 
hypertrophy in a January 2010 rating decision.  To the 
Board's knowledge, the Veteran has not disagreed with these 
denials or assigned rating.  Accordingly, these issues are 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is 
manifested by diastolic blood pressure readings which are 
predominantly below 110 and systolic blood pressure readings 
which are predominantly below 200.

2.   The evidence does not show that the Veteran's service-
connected hypertension is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating greater 
than 10 percent for the Veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a disability rating greater than 10 percent 
for his service-connected hypertension.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.

Stegall concerns

As was alluded to above, the Board remanded the Veteran's 
increased rating claim in an August 2009 decision for further 
evidentiary development.  More specifically, the RO 
instructed the agency of original jurisdiction (AOJ) to 
obtain all of the Veteran's outstanding VA treatment records, 
and ask the Veteran about the existence of any other 
outstanding private treatment records.  If any were 
identified, the AOJ was to make efforts to obtain these 
records.  Additionally, the Board instructed the AOJ to 
schedule the Veteran for a VA examination to determine the 
current severity of his service-connected hypertension.  The 
AOJ was then to readjudicate the Veteran's claim.

The AOJ obtained the Veteran's outstanding VA treatment 
records dated through July 2009, and requested the location 
of any additional private treatment records that may be 
relevant to the Veteran's claim in a letter dated October 9, 
2009.  In response, the Veteran submitted additional private 
medical evidence directly to the AOJ in October 2009.  The 
Veteran subsequently appeared for a VA hypertension 
examination in November 2009.  As noted above, the AMC then 
readjudicated the Veteran's claim in a January 2010 SSOC.

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.    

In particular, the Veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in letters from the RO dated June 6, 2005 
and November 10, 2005, including evidence showing that "your 
service-connected condition has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his increased rating claim and was 
advised of the provisions relating to the VCAA in the above-
referenced June and November 2005 letters.  Specifically, the 
Veteran was advised in the letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA Medical Centers.  The letters also 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claim.  With respect to private 
treatment records, the letters informed the Veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The June and November 2005 letters further emphasized: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letters.]  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) in the November 2005 
letter, page 3.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006.  This 
letter detailed the evidence considered in determining a 
disability rating, including "[n]ature and symptoms of the 
condition; [s]everity and duration of the symptoms; and 
[i]mpact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letter advised the 
Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.                      See Vazquez-Flores, 22 Vet. 
App. at 43-44.

The Board finds that a June 4, 2008 letter sent to the 
Veteran specifically referenced Vazquez-Flores v. Peake and 
advised the Veteran that a disability "rating can be changed 
if your condition changes," and "we will assign a rating 
from 0 to as much as 100 percent," depending on the 
disability involved.  In addition, the RO invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work, and gave notice of the specific schedular 
criteria used to rate his hypertension through the use of 
diagnostic codes, specifically Diagnostic Code 7101 
[hypertensive vascular disease].

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  In any event, the Court's decision 
in Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
increased rating claim in December 2005.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the March 2006 and June 2008 VCAA letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's claim was readjudicated 
in December 2008 and January 2010 SSOCs.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Board accordingly finds 
that there is no prejudice to the Veteran in the timing of 
the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
in July 2005, March 2008, and November 2009.  The reports of 
these examinations reflect that each examiner reviewed or was 
made aware of the Veteran's past medical history, recorded 
his current complaints, conducted an appropriate physical 
examination, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that these examination reports are 
adequate for rating purposes.            See 38 C.F.R. § 4.2 
(2009). 

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted above, the Veteran testified before the undersigned at 
a June 2009 videoconference hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The Veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [hypertensive vascular 
disease].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Specific rating criteria

Under Diagnostic Code 7101, a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more; a 40 
percent disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.             See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Analysis

Schedular rating

The Veteran's service-connected hypertension is currently 
assigned a 10 percent rating under Diagnostic Code 7101.

As explained above, in order to obtain the higher 20 percent 
disability rating, medical evidence must demonstrate 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  These criteria are disjunctive.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]; Cf. Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].

The medical evidence of record demonstrates several blood 
pressure readings in recent years, all of which fall short of 
the measurements required for a 20 percent rating.

Specifically, at the Veteran's most recent VA examination in 
November 2009, blood pressure readings were 131/76 sitting, 
122/74 supine, and 122/78 standing.  Prior VA examination 
reports similarly indicate blood pressure of 115/72 sitting, 
122/78 supine, and 128/81 standing in March 2008, and 135/74 
sitting, 125/71 lying, and 127/77 standing in July 2005.  

Additionally, although the Veteran's VA treatment reports 
contain numerous blood pressure readings taken from February 
2005 to November 2009, not one report indicated diastolic 
pressure readings of 110 or higher, or systolic pressure 
readings of 200 or higher.  

Similarly, the private treatment reports of record, to 
include hospital records from 2005 and the Veteran's most 
recent October 2009 readings, also do not identify  high 
enough diastolic or systolic pressure to warrant an increased 
rating to 20 percent or higher.  See, e.g., the Veteran's 
October 2009 State Employees' Insurance Board Wellness 
Program Report, noting blood pressure of 147/97;        see 
also his October 2009 Screening Form, noting blood pressure 
of 138/100.  

Pertinently, the Veteran himself has testified that his 
diastolic pressure "runs anywhere from eighty-five to 
ninety-five" and "sometimes . . . could be elevated higher 
than that," and that his systolic pressure runs "between 
140 and 150."          See the June 2009 hearing transcript, 
page 7.  Although the Veteran's blood pressure levels are 
clearly elevated, they fall short of the measurements 
required for a 20 percent rating or higher under Diagnostic 
Code 7101.  

The Board recognizes that to control his hypertension, the 
Veteran must use various daily medications on a continuous 
basis.  See the June 2009 hearing transcript, pages 4 and 5.  
However, control of hypertension through the use of 
continuous medication is a factor already contemplated in the 
assignment of the Veteran's current 10 percent rating.  

In short, the medical evidence of record does not demonstrate 
that the schedular criteria for an award of a 20 percent or 
higher disability rating have been met.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected hypertension was filed in May 2005.  
Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration, or May 2004, to the 
present.

As discussed above, review of the medical records does not 
support a finding that the Veteran's hypertension was at any 
time more severe during the appeal period under 
consideration.  Indeed, a June 2004 VA examination report 
indicates a blood pressure reading of 141/74.  See the June 
2004 VA examiner's report, page 2.  No subsequent readings 
during the entire appeal reflect diastolic pressure of 110 or 
higher, or systolic pressure of 200 or higher.  Therefore, no 
rating other than the currently assigned 10 percent rating 
may be applied during the entire period.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.  

According to VA regulations, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's 
hypertension.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the evidence demonstrates that the 
Veteran's hypertension manifests in diastolic blood pressure 
readings which are predominantly below 110, and systolic 
blood pressure readings which are predominantly below 200, 
but require the use of continuous medication for control. 
Such symptomatology is specifically contemplated under the 
hypertension criteria for the currently-assigned 10 percent 
rating.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.
The Board therefore has determined that referral of the 
Veteran's hypertension for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  The evidence 
does not suggest that the Veteran cannot work because of his 
service-connected hypertension.  On the contrary, the Veteran 
specifically stated at the June 2009 hearing that his 
hypertension does not affect his employment.  See the June 
2009 hearing transcript, page 6.  Accordingly, the Board 
concludes that a claim for TDIU based on service-connected 
hypertension has not been raised by either the Veteran or the 
record.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence does not support the 
Veteran's claim of entitlement to an increased disability 
rating greater than 10 percent for his service-connected 
hypertension.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased rating for hypertension is 
denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


